Citation Nr: 0425285	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  97-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and M. Correa Perez, M.D.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The appellant had active service from September 1972 to 
September 1974.  Thereafter, he apparently performed various 
periods of military training in the U.S. Army reserves, to 
include a period of inactive duty training in March 1979.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

This appeal has previously been before the Board.  The 
appellant appealed the October 1996 rating decision that 
found no new and material evidence to reopen a claim for 
service connection for a low back disorder.  In an April 1999 
decision on appeal, the Board found new and material 
evidence, reopened the claim, and remanded the case to the RO 
for additional development.  

In a January 2000 decision on return from the RO, the Board 
denied service connection for a low back disorder on the 
merits.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
joint motion from the parties, in a June 2000 Order, the 
Court vacated the decision and remanded the case for 
additional development.  Per the Court's Order, the Board 
remanded the case in July 2001 in order to obtain an 
additional medical examination and opinion, as well as for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  

Following the RO's completion of the requested development, 
the Board issued a decision in May 2002 in which it again 
denied service connection for a low back disorder.  The 
appellant appealed this decision to the Court as well.  
Pursuant to VA's motion, in a July 2003 Order, the Court 
vacated the Board decision and remanded the case for 
compliance with the VCAA.  The Board remanded the case to the 
RO in October 2003.  The matter is again before the Board for 
appellate consideration.   
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As mentioned above, the Board's July 2001 instructions 
included a direction to comply with the VCAA, which had been 
enacted in November 2000.  The RO issued a letter discussing 
VCAA notice and assistance requirements in August 2001.  The 
Board then issued its May 2002 denial of service connection 
for a low back disorder.  VA's May 2003 motion to the Court 
sought to vacate and remand the Board decision for compliance 
with VCAA notice requirements at 38 U.S.C.A. 
§ 5103(a).  The motion stated that documents, including the 
August 2001 RO letter, failed to advise the appellant of the 
evidence needed to substantiate his claim and of what portion 
of that evidence, he was to submit and what portion of the 
evidence, if any, VA was obligated to obtain. Id.  The 
Court's July 2003 Order vacated the Board decision on this 
basis of this motion.  

In the October 2003 remand, the Board instructed the RO to 
provide the appellant with the requisite notice.  The remand 
also noted that a recent case, Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), had held that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) (2003) to respond to a VCAA duty to notify 
letter is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  The RO was to clarify for the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

The RO issued a supplemental statement of the case in January 
2004, continuing to deny the claim for service connection for 
a low back disorder.  It noted that a recent change in 
legislation permitted VA to make a decision on a claim before 
the expiration of the one-year period following VCAA notice.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C. § 5103(b)(3)).  However, prior to issuing the 
supplemental statement of the case, the RO provided no 
further VCAA notice to the appellant as instructed in the 
October 2003 Board remand and as required by the Court's July 
2003 and the May 2003 motion by VA.   

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id.  Therefore, pursuant to 
Stegall, the Board must again remand the case so that the RO 
may provide the appellant with the required 38 U.S.C.A. § 
5103(a) notice.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should notify the appellant and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for service 
connection for a low back disorder, and 
of what information or evidence the 
appellant should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice must 
comply with 38 U.S.C.A. § 5103(a) and any 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.

If any additional evidence or information 
is received or secured in response to the 
above notice, the RO should readjudicate 
the appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if n order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


